    Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 1 of 18



MCGUIREWOODS LLP
Michael D. Mandel (SBN 216934)
    Email: mmandel@mcguirewoods.com
Sean M. Sullivan (SBN 286368)
    Email: ssullivan@mcguirewoods.com
1800 Century Park East, 8th Floor
Los Angeles, CA 90067
Tel: (310) 315-8200
Fax: (310) 315-8210

Sylvia J. Kim, Esq. (SBN 258363)
   Email skim@mcguirewoods.com
Two Embarcadero Center, Suite 1300
San Francisco, CA 94111
Telephone: 415.844.9944
Facsimile: 415.844.9922

Attorneys for Defendant
ACOSTA, INC.



                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

ANA GONSALES, and on behalf of others         CASE NO. 3:17-cv-05767-VC
similarly situated
                                              DEFENDANT ACOSTA, INC.’S
              Plaintiff,                      EVIDENTIARY OBJECTIONS TO
                                              DECLARATION OF ANA GONSALES IN
                                              SUPPORT OF PLAINTIFF’S MOTION
       vs.                                    FOR SUMMARY JUDGMENT
                                              [DKT. #91-9]
ACOSTA, INC., a corporation doing business
as Acosta Sales & Marketing; and DOES ONE
through TEN, inclusive,                       Date:              January 24, 2019
                                              Time:              10:00 a.m.
                                              Courtroom:         4 – 17th Floor
              Defendants.                     Judge:             Hon. Vince Chhabria




111362082_1
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 2 of 18



           DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF

                                    ANA GONSALES [DKT. #]

          Declaration of Ana Gonsales                         Objection                    Ruling
 ¶ 5: It is my understanding that Acosta did Lack of personal knowledge /               Sustained /
                                              foundation. FRE 601, 602, 901.
 not require any specific certification,                                                Overruled
                                              Violates the Best Evidence Rule.
 license or training for the position ST, and FRE 1002.
 this is reflected in Acosta’s Position

 Description (Ex. 39 to Saca Deposition).

 ¶ 8: I never received special training to use   Inconsistent with Plaintiff’s           Sustained /
                                                 Deposition Testimony where she
 any of these space management programs. I       admitted that STs underwent             Overruled
                                                 training to learn how to utilize the
 learned how to use all three on my own
                                                 software, that one had to “be very
 while on the job, just like I learned how to    savvy for learning” to know how to
                                                 use the software, and that the
 use Microsoft Office programs such as           inability to do so successfully
                                                 resulted in termination. See Kim
 Word and Excel, or Adobe PDF. I believe         Decl., Exh. B (Plt. Depo.) at 222:14-
                                                 24, 224:5-225:5, 254:7-12. See also
 proficiency with these programs requires
                                                 Sch. Dist. No. 1J v. ACandS, Inc., 5
 basic computer knowledge and common             F.3d 1255, 1264 (9th Cir. 1993) (“[A]
                                                 party should not be able to substitute
 sense.                                          an affidavit alleging helpful facts for
                                                 earlier deposition testimony harmful
                                                 to its case in order to avoid summary
                                                 judgment.”) (cit. omitted); Kennedy v.
                                                 Allied Mut. Ins. Co., 952 F.2d 262,
                                                 266 (9th Cir. 1991) (“The general rule
                                                 in the Ninth Circuit is that a party
                                                 cannot create an issue of fact by an
                                                 affidavit contradicting his prior
                                                 deposition testimony.”).
 ¶ 9: The ST’s job is to arrange products on     Improper mischaracterization and Sustained /
                                                 inconsistent with Plaintiff’s
 the computer in conformance with                Deposition Testimony where she      Overruled
                                                 admitted that she made critical
 instructions from the Buyer, and sometimes
                                                 recommendations to Acosta’s
 the Buyer and manufacturer (or client).         customers based on her review and
                                                 analysis of financial data that
                                                 allowed them to make
                                                 determinations as to which items to
                                                 keep or discontinue. Plaintiff
111362082_1                                 1
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 3 of 18




       Declaration of Ana Gonsales                          Objection                   Ruling
                                             testified that she made these types
                                             of recommendations even when
                                             Acosta’s clients’ and customers’
                                             disagreed. Plaintiff also admitted
                                             that her schematics research and
                                             work was instrumental in bringing
                                             in new business and increasing
                                             sales revenue for Acosta and its
                                             clients, that she was responsible for
                                             helping grow Acosta’s business
                                             through its relationships with its
                                             customers and clients, and that she
                                             continued to strive to achieve those
                                             objectives throughout her
                                             employment as an ST. See
                                             Acosta’s Consolidated
                                             Opposition/Opening Brief at Section
                                             II.B. See also Sch. Dist. No. 1J v.
                                             ACandS, Inc., 5 F.3d 1255, 1264 (9th
                                             Cir. 1993) (“[A] party should not be
                                             able to substitute an affidavit alleging
                                             helpful facts for earlier deposition
                                             testimony harmful to its case in order
                                             to avoid summary judgment.”) (cit.
                                             omitted); Kennedy v. Allied Mut. Ins.
                                             Co., 952 F.2d 262, 266 (9th Cir. 1991)
                                             (“The general rule in the Ninth
                                             Circuit is that a party cannot create an
                                             issue of fact by an affidavit
                                             contradicting his prior deposition
                                             testimony.”).
 ¶ 10: Customers—typically large chain       Lack of personal knowledge /             Sustained /
                                             foundation. FRE 601, 602, 901.
 grocery stores—have Buyers (sometimes                                                Overruled
                                             Speculation. The declaration does
 called Category Managers) give              not contain facts that substantiate the
 assignments to STs detailing how they want conclusions rendered by declarant,
                                             thereby making such statements pure
 their shelves re-arranged, or in some cases speculation and inadmissible. See
                                             Slevin v. Home Depot, 120
 created from scratch.                       F.Supp.2d. 822, 835-36 (N.D. Cal.
                                             2000) (stating that a declaration based
                                             on speculation is irrelevant and
                                             should not be considered).



111362082_1                                 2
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 4 of 18




       Declaration of Ana Gonsales                           Objection                     Ruling
 ¶ 13: The Buyer would then review the         Lack of personal knowledge /              Sustained /
                                               foundation. FRE 601, 602, 901.
 test set and do a walk through. I and other                                             Overruled
                                               Irrelevant. FRE 401-403.
 STs were asked to take pictures of the test   Declarant fails to attest that the
 set to send to the customer and Acosta, as    events she describes allegedly
                                               occurred within the applicable
 well as the manufacturer if it was involved   statute of limitations period.

 in the project. I frequently used my cell

 phone to send pictures of test sets and

 noticed other STs also used their cell

 phones for this purpose. I understand that

 our cell phone numbers were given to

 Acosta Business Managers and to

 customers and clients of Acosta. I received

 work calls and text messages, including

 from superiors, and I was expected to use

 my cell phone for work. I have produced a

 lot of work text messages to Acosta in

 discovery and I am attaching to this
 declaration as Exhibit 1 true and correct

 copies of some of the text messages I’ve

 produced in this case showing that I used

 my cell phone for work.

 ¶ 14: I understand this was the work          Lack of personal knowledge /              Sustained /
                                               foundation. FRE 601, 602, 901.
 process for all STs.                                                                    Overruled
                                               Speculation. The declaration does
                                               not contain facts that substantiate the
                                               conclusions rendered by declarant,
                                               thereby making such statements pure
                                               speculation and inadmissible. See
                                               Slevin v. Home Depot, 120
                                               F.Supp.2d. 822, 835-36 (N.D. Cal.
                                               2000) (stating that a declaration based
111362082_1                                 3
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 5 of 18




       Declaration of Ana Gonsales                            Objection                  Ruling
                                                on speculation is irrelevant and
                                                should not be considered).
 ¶ 15: I spent a large portion of my            Irrelevant. FRE 401-403.               Sustained /

 workday using Spaceman to update or            Declarant fails to attest that the     Overruled
                                                events she describes allegedly
 create POGs. This work was done at the         occurred within the applicable
                                                statute of limitations period.
 direction and under close supervision of
                                          Inadmissible opinion testimony.
 Buyers and space management personnel of FRE 701-702.

 the customer, as well as space management
                                                Improper mischaracterization.
 supervisors and managers of Acosta. I
                                                Inconsistent with Plaintiff’s
 followed specific instructions in developing   Deposition Testimony where she
                                                admitted that she made critical
 POGs and made no significant decisions.        recommendations to Acosta’s
                                                customers based on her review
                                                and analysis of financial data that
                                                allowed them to make
                                                determinations as to which items
                                                to keep or discontinue. Plaintiff
                                                testified that she made these types
                                                of recommendations even when
                                                Acosta’s clients’ and customers’
                                                disagreed. Plaintiff also admitted
                                                that her schematics research and
                                                work was instrumental in
                                                bringing in new business and
                                                increasing sales revenue for
                                                Acosta and its clients, that she was
                                                responsible for helping grow
                                                Acosta’s business through its
                                                relationships with its customers
                                                and clients, and that she continued
                                                to strive to achieve those
                                                objectives throughout her
                                                employment as an ST. See
                                                Acosta’s Consolidated
                                                Opposition/Opening Brief at Section
                                                II.B. See also Sch. Dist. No. 1J v.
                                                ACandS, Inc., 5 F.3d 1255, 1264 (9th
                                                Cir. 1993) (“[A] party should not be
                                                able to substitute an affidavit
                                                alleging helpful facts for earlier
                                                deposition testimony harmful to its
111362082_1                                 4
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 6 of 18




       Declaration of Ana Gonsales                           Objection                    Ruling
                                               case in order to avoid summary
                                               judgment.”) (cit. omitted); Kennedy
                                               v. Allied Mut. Ins. Co., 952 F.2d
                                               262, 266 (9th Cir. 1991) (“The
                                               general rule in the Ninth Circuit is
                                               that a party cannot create an issue of
                                               fact by an affidavit contradicting his
                                               prior deposition testimony.”).

 ¶ 16: I did not supervise anyone, and no      Irrelevant. FRE 401-403.                 Sustained /
                                               Declarant fails to attest that the
 one reported to me. I did not create or       events she describes allegedly           Overruled
                                               occurred within the applicable
 implement any management policies, and I
                                               statute of limitations period.
 don’t see that my work related directly to
                                               Inadmissible opinion testimony.
 management policies. I also did not run the   FRE 701-702.

 Acosta business, the customer’s business     Speculation. The declaration does
                                              not contain facts that substantiate the
 (i.e., the grocery store) or the client’s    conclusions rendered by declarant,
                                              thereby making such statements pure
 business (i.e., the manufacturers). None of
                                              speculation and inadmissible. See
 my work determined the policies of any of    Slevin v. Home Depot, 120
                                              F.Supp.2d. 822, 835-36 (N.D. Cal.
 the above businesses, or the business course 2000) (stating that a declaration based
                                              on speculation is irrelevant and
 that those businesses would follow.          should not be considered).

                                               Inadmissible legal conclusions. See,
                                               e.g., Lee v. City of Los Angeles, 2015
                                               WL 12748244, *3-4 (C.D. Cal. Feb.
                                               24, 2015) (sustaining evidentiary
                                               objections to legal conclusions
                                               contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
                                               (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
                                               2007 WL 2825715, *11-12 (E.D. Cal.
                                               Sept. 26, 2007) (striking portions of
                                               declarations that pertain legal
                                               conclusions as having “no effect” or
                                               admissibility).

 ¶ 17: I performed mostly routine mental       Irrelevant. FRE 401-403.                 Sustained /
                                               Declarant fails to attest that the
 work in updating and creating POGs and        events she describes allegedly           Overruled

111362082_1                                 5
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 7 of 18




       Declaration of Ana Gonsales                            Objection                     Ruling
 printing out reports for the decision-makers, occurred within the applicable
                                               statute of limitations period.
 and I performed manual work when I did
                                               Inadmissible opinion testimony.
 test sets and visited stores. I did not make  FRE 701-702.
 any decisions of significance. Everything
                                                Speculation. The declaration does
 had to be approved by the Buyer, the client    not contain facts that substantiate the
                                                conclusions rendered by declarant,
 or Acosta. Any decisions I made were           thereby making such statements pure
                                                speculation and inadmissible. See
 minor and related to simple choices of         Slevin v. Home Depot, 120
                                                F.Supp.2d. 822, 835-36 (N.D. Cal.
 where to put a product on the POG.
                                                2000) (stating that a declaration based
 Whether it remained in the chosen location     on speculation is irrelevant and
                                                should not be considered).
 was ultimately the decision of the Buyer,
                                                Inadmissible legal conclusions. See,
 not mine. I was just following instructions,   e.g., Lee v. City of Los Angeles, 2015
                                                WL 12748244, *3-4 (C.D. Cal. Feb.
 rules, guidelines and common sense. I
                                                24, 2015) (sustaining evidentiary
 understand that the work of other STs was      objections to legal conclusions
                                                contained in declarations); Lauter v.
 the same.                                      Rosenblatt, 2017 WL 5592886, *5
                                                (C.D. Cal. May 18, 2017) (same);
                                                Wells v. San Joaquin Valley R.R.,
                                                2007 WL 2825715, *11-12 (E.D. Cal.
                                                Sept. 26, 2007) (striking portions of
                                                declarations that pertain legal
                                                conclusions as having “no effect” or
                                                admissibility).

                                                Lack of personal knowledge /
                                                foundation. FRE 601, 602, 901


 ¶ 18: The ST’s work comes down to              Irrelevant. FRE 401-403.                  Sustained /
                                                Declarant fails to attest that the
 common sense, knowledge of basic               events she describes allegedly            Overruled
                                                occurred within the applicable
 merchandising principles and knowing how
                                                statute of limitations period.
 to use space management software.
                                                Inadmissible opinion testimony.
 However, none of this is complicated. It’s     FRE 701-702.

 all common sense. And the space                Speculation. The declaration does
                                                not contain facts that substantiate the
                                                conclusions rendered by declarant,
111362082_1                                 6
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 8 of 18




       Declaration of Ana Gonsales                          Objection                    Ruling
 management programs are not difficult to      thereby making such statements pure
                                               speculation and inadmissible. See
 learn. For example, I trained people to use   Slevin v. Home Depot, 120
                                               F.Supp.2d. 822, 835-36 (N.D. Cal.
 Spaceman in a matter of weeks and taught
                                               2000) (stating that a declaration based
 myself how to use Spaceman, Apollo and        on speculation is irrelevant and
                                               should not be considered).
 IDA in a matter of weeks as well.
                                               Inadmissible legal conclusions. See,
                                               e.g., Lee v. City of Los Angeles, 2015
                                               WL 12748244, *3-4 (C.D. Cal. Feb.
                                               24, 2015) (sustaining evidentiary
                                               objections to legal conclusions
                                               contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
                                               (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
                                               2007 WL 2825715, *11-12 (E.D. Cal.
                                               Sept. 26, 2007) (striking portions of
                                               declarations that pertain legal
                                               conclusions as having “no effect” or
                                               admissibility).

                                               Lack of personal knowledge /
                                               foundation. FRE 601, 602, 901.

                                               Inconsistent with Plaintiff’s
                                               Deposition Testimony where she
                                               admitted that STs underwent
                                               training to learn how to utilize the
                                               software, that one had to “be very
                                               savvy for learning” to know how to
                                               use the software, and that the
                                               inability to do so successfully
                                               resulted in termination. See Kim
                                               Decl., Exh. B (Plt. Depo.) at 222:14-
                                               24, 224:5-225:5, 254:7-12. See also
                                               Sch. Dist. No. 1J v. ACandS, Inc., 5
                                               F.3d 1255, 1264 (9th Cir. 1993) (“[A]
                                               party should not be able to substitute
                                               an affidavit alleging helpful facts for
                                               earlier deposition testimony harmful
                                               to its case in order to avoid summary
                                               judgment.”) (cit. omitted); Kennedy v.
                                               Allied Mut. Ins. Co., 952 F.2d 262,
                                               266 (9th Cir. 1991) (“The general rule
                                               in the Ninth Circuit is that a party
111362082_1                                 7
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 9 of 18




        Declaration of Ana Gonsales                             Objection                   Ruling
                                                  cannot create an issue of fact by an
                                                  affidavit contradicting his prior
                                                  deposition testimony.”).

                                                  Also inconsistent with Plaintiff’s
                                                  Deposition Testimony where she
                                                  admitted that she did receive
                                                  training upon commencing her
                                                  employment and that the reason
                                                  she did not undergo extensive
                                                  training on the space management
                                                  software is because she had
                                                  extensive prior experience and
                                                  knowledge utilizing such software
                                                  in her prior employment such that
                                                  she “really don’t need it.” See Kim
                                                  Decl., Exh. B (Plt. Depo.) at 128:18-
                                                  129:15.

 ¶ 19: I was never tasked with analyzing or       Irrelevant. FRE 401-403.                Sustained /
                                                  Declarant fails to attest that the
 drawing conclusions from any reports. My         events she describes allegedly          Overruled
                                                  occurred within the applicable
 job was to print them in the format
                                                  statute of limitations period.
 requested. So my work involved the
                                                  Inadmissible opinion testimony.
 technical aspect of importing, entering,         FRE 701-702.

 exporting data and reports—things that           Improper mischaracterization.
 involve routine mental work, but not much        Inconsistent with Plaintiff’s
                                                  Deposition Testimony where she
 analysis of data at all. I understand that the   admitted that she made critical
 work of the STs around me was the same.          recommendations to Acosta’s
                                                  customers based on her review and
                                                  analysis of financial data that
                                                  allowed them to make
                                                  determinations as to which items to
                                                  keep or discontinue. Plaintiff
                                                  testified that she made these types
                                                  of recommendations even when
                                                  Acosta’s clients’ and customers’
                                                  disagreed. Plaintiff also admitted
                                                  that her schematics research and
                                                  work was instrumental in bringing
                                                  in new business and increasing
                                                  sales revenue for Acosta and its

111362082_1                                 8
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 10 of 18




       Declaration of Ana Gonsales                          Objection                     Ruling
                                               clients, that she was responsible for
                                               helping grow Acosta’s business
                                               through its relationships with its
                                               customers and clients, and that she
                                               continued to strive to achieve those
                                               objectives throughout her
                                               employment as an ST. See
                                               Acosta’s Consolidated
                                               Opposition/Opening Brief at Section
                                               II.B. See also Sch. Dist. No. 1J v.
                                               ACandS, Inc., 5 F.3d 1255, 1264 (9th
                                               Cir. 1993) (“[A] party should not be
                                               able to substitute an affidavit alleging
                                               helpful facts for earlier deposition
                                               testimony harmful to its case in order
                                               to avoid summary judgment.”) (cit.
                                               omitted); Kennedy v. Allied Mut. Ins.
                                               Co., 952 F.2d 262, 266 (9th Cir. 1991)
                                               (“The general rule in the Ninth
                                               Circuit is that a party cannot create an
                                               issue of fact by an affidavit
                                               contradicting his prior deposition
                                               testimony.”).

                                               Speculation. The declaration does
                                               not contain facts that substantiate the
                                               conclusions rendered by declarant,
                                               thereby making such statements pure
                                               speculation and inadmissible. See
                                               Slevin v. Home Depot, 120
                                               F.Supp.2d. 822, 835-36 (N.D. Cal.
                                               2000) (stating that a declaration based
                                               on speculation is irrelevant and
                                               should not be considered).

                                               Lack of personal knowledge /
                                               foundation. FRE 601, 602, 901

 ¶ 21: I was supervised directly and closely   Inadmissible legal conclusions. See, Sustained /
                                               e.g., Lee v. City of Los Angeles, 2015
 by a variety of people, and I received        WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                               24, 2015) (sustaining evidentiary
 assignments and direction from people
                                               objections to legal conclusions
 other than my direct supervisors. On the      contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
 Acosta side, I had a Senior ST and a          (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
111362082_1                                 9
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 11 of 18




        Declaration of Ana Gonsales                           Objection                       Ruling
 manager/director who supervised me              2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 closely. Then I had a supervisor employed       declarations that pertain legal
                                                 conclusions as having “no effect” or
 by the customer who supervised my work
                                                 admissibility).
 closely.

 ¶ 22: However, I also had to perform work       Inconsistent with Plaintiff’s              Sustained /
                                                 Deposition Testimony where she
 remotely, and this remote work often took       admitted that no one at Acosta ever        Overruled
                                                 required her to work from home.
 place outside of the schedule, like the
                                                 See Kim Decl., Exh. B (Plt. Depo.) at
 weekends or evenings.                           386:1-3. In fact, Plaintiff admitted
                                                 that, in or about 2011, she and
                                                 other STs were “expected to
                                                 perform all of [their] work in the
                                                 office.” Id. at 153:25-155:17. See
                                                 also Sch. Dist. No. 1J v. ACandS,
                                                 Inc., 5 F.3d 1255, 1264 (9th Cir. 1993)
                                                 (“[A] party should not be able to
                                                 substitute an affidavit alleging helpful
                                                 facts for earlier deposition testimony
                                                 harmful to its case in order to avoid
                                                 summary judgment.”) (cit. omitted);
                                                 Kennedy v. Allied Mut. Ins. Co., 952
                                                 F.2d 262, 266 (9th Cir. 1991) (“The
                                                 general rule in the Ninth Circuit is
                                                 that a party cannot create an issue of
                                                 fact by an affidavit contradicting his
                                                 prior deposition testimony.”).
 ¶ 24: I was not relieved of all duty for        Irrelevant. FRE 401-403.                   Sustained /
                                                 Declarant fails to attest that the
 timely, uninterrupted 30-minute meal            events she describes allegedly             Overruled
                                                 occurred within the applicable
 periods, or off-duty rest periods of at least
                                                 statute of limitations period.
 10 minutes, so I routinely worked at least
                                                 Inadmissible legal conclusions. See,
 nine (9) hours each day Monday through          e.g., Lee v. City of Los Angeles, 2015
                                                 WL 12748244, *3-4 (C.D. Cal. Feb.
 Friday, and often more than nine hours.         24, 2015) (sustaining evidentiary
                                                 objections to legal conclusions
                                                 contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
                                                 (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
                                                 2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
111362082_1                                10
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
  Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 12 of 18




       Declaration of Ana Gonsales                         Objection                   Ruling
                                              declarations that pertain legal
                                              conclusions as having “no effect” or
                                              admissibility).

                                              Inconsistent with Plaintiff’s
                                              Deposition Testimony where she
                                              admitted that no one at Acosta ever
                                              told Plaintiff that she could not
                                              take a meal or rest break, restricted
                                              her breaks to certain times, or
                                              instructed her to work through her
                                              breaks. See Kim Decl., Exh. B (Plt.
                                              Depo.) at 358:18-24; 359:9-12;
                                              359:23-360:4.

                                              Inconsistent with Plaintiff’s
                                              Deposition Testimony where she
                                              admitted that she worked from
                                              8:00 a.m. to 1:00 pm on May 11,
                                              2016 and did not work at all on
                                              May 12 and 13, 2016. See Kim
                                              Decl., Exh. B (Plt. Depo.) at 176:11-
                                              177:7.

 ¶ 25: I don’t remember Acosta ever           Irrelevant. FRE 401-403.               Sustained /
                                              Declarant fails to attest that the
 mentioning the right of STs to receive       events she describes allegedly         Overruled
                                              occurred within the applicable
 statutory meal periods. In fact, the company
                                              statute of limitations period.
 had mandatory “lunch and learn” sessions
                                              Inadmissible legal conclusions. See,
 where we would have working lunches. I       e.g., Lee v. City of Los Angeles, 2015
                                              WL 12748244, *3-4 (C.D. Cal. Feb.
 also do not recall receiving uninterrupted,  24, 2015) (sustaining evidentiary
                                              objections to legal conclusions
 30-minute meal periods within the first five contained in declarations); Lauter v.

 hours of work. If it ever happened, it was   Rosenblatt, 2017 WL 5592886, *5
                                              (C.D. Cal. May 18, 2017) (same);
 sporadic and rare.                           Wells v. San Joaquin Valley R.R.,
                                              2007 WL 2825715, *11-12 (E.D. Cal.
                                              Sept. 26, 2007) (striking portions of
                                              declarations that pertain legal
                                              conclusions as having “no effect” or
                                              admissibility).

                                              Inconsistent with Plaintiff’s
                                              Deposition Testimony where she
111362082_1                                11
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 13 of 18




        Declaration of Ana Gonsales                            Objection                    Ruling
                                                 admitted that no one at Acosta ever
                                                 told Plaintiff that she could not
                                                 take a meal or rest break, restricted
                                                 her breaks to certain times, or
                                                 instructed her to work through her
                                                 breaks. See Kim Decl., Exh. B (Plt.
                                                 Depo.) at 358:18-24; 359:9-12;
                                                 359:23-360:4.

 ¶ 26: The same goes for rest breaks. I          Irrelevant. FRE 401-403.                 Sustained /
                                                 Declarant fails to attest that the
 don’t remember Acosta ever paying any           events she describes allegedly           Overruled
                                                 occurred within the applicable
 attention to statutory rest breaks or
                                                 statute of limitations period.
 mentioning the right of STs to receive
                                                 Inadmissible legal conclusions. See,
 them. I rarely, if ever, took a net 10-minute   e.g., Lee v. City of Los Angeles, 2015
                                                 WL 12748244, *3-4 (C.D. Cal. Feb.
 period to rest as a rest break. I was           24, 2015) (sustaining evidentiary
                                                 objections to legal conclusions
 constantly pressured to complete work and       contained in declarations); Lauter v.
 discouraged from observing a schedule that      Rosenblatt, 2017 WL 5592886, *5
                                                 (C.D. Cal. May 18, 2017) (same);
 included rest and meal periods.                 Wells v. San Joaquin Valley R.R.,
                                                 2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
                                                 declarations that pertain legal
                                                 conclusions as having “no effect” or
                                                 admissibility).

                                                 Inconsistent with Plaintiff’s
                                                 Deposition Testimony where she
                                                 admitted that no one at Acosta ever
                                                 told Plaintiff that she could not
                                                 take a meal or rest break, restricted
                                                 her breaks to certain times, or
                                                 instructed her to work through her
                                                 breaks. See Kim Decl., Exh. B (Plt.
                                                 Depo.) at 358:18-24; 359:9-12;
                                                 359:23-360:4.

 ¶ 27: In addition to my office schedule         Irrelevant. FRE 401-403.                 Sustained /
                                                 Declarant fails to attest that the
 (8:00 am to 5:00 pm), I often put in hours      events she describes allegedly           Overruled
                                                 occurred within the applicable
 from home in the evenings, nights and on
                                                 statute of limitations period.

111362082_1                                12
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 14 of 18




        Declaration of Ana Gonsales                              Objection                  Ruling
 weekends in order to complete my work. I          Inconsistent with Plaintiff’s
                                                   Deposition Testimony where she
 had to use my home internet to email POGs         admitted that no one ever required
                                                   her to work from home. See Kim
 and sometimes I connected to Acosta’s
                                                   Decl., Exh. B (Plt. Depo.) at 381:22-
 network via VPN. I was never reimbursed           382:9; 386:1-3. See also Sch. Dist.
                                                   No. 1J v. ACandS, Inc., 5 F.3d 1255,
 by Acosta for the internet charges I              1264 (9th Cir. 1993) (“[A] party
                                                   should not be able to substitute an
 incurred while working from home.                 affidavit alleging helpful facts for
                                                   earlier deposition testimony harmful
                                                   to its case in order to avoid summary
                                                   judgment.”) (cit. omitted); Kennedy v.
                                                   Allied Mut. Ins. Co., 952 F.2d 262,
                                                   266 (9th Cir. 1991) (“The general rule
                                                   in the Ninth Circuit is that a party
                                                   cannot create an issue of fact by an
                                                   affidavit contradicting his prior
                                                   deposition testimony.”).
 ¶ 28: Also, on the days I was assigned to         Irrelevant. FRE 401-403.               Sustained /
                                                   Declarant fails to attest that the
 install test sets or work onsite at the stores,   events she describes allegedly         Overruled
                                                   occurred within the applicable
 I typically worked from 5:00 a.m. (or
                                                   statute of limitations period.
 earlier) to 5:00 p.m. (or later). On those

 days I began my workday early in the

 morning loading product onto my vehicle

 and transporting it to the store. Sometimes I

 picked up product from one of my

 managers on the way to the store. I had to

 start very early in the day because I often

 had to be at the test store by 6:00 a.m., and

 sometimes earlier.

 ¶ 29: The day before the test set, I would        Irrelevant. FRE 401-403.               Sustained /
                                                   Declarant fails to attest that the
 often work beyond my usual 8:00 a.m. to           events she describes allegedly         Overruled
                                                   occurred within the applicable
 5:00 p.m. schedule to ensure that all the
                                                   statute of limitations period.
 products necessary for the test set were

111362082_1                                13
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 15 of 18




        Declaration of Ana Gonsales                            Objection                       Ruling
 available. If the product was not already at

 the store, I would drive to Acosta’s

 Pleasanton office or to other locations to

 pick up products.

 ¶ 30: I was never paid overtime. I rarely       Irrelevant. FRE 401-403.                    Sustained /
                                                 Declarant fails to attest that the
 received rest periods or meal periods, and      events she describes allegedly              Overruled
                                                 occurred within the applicable
 never received premiums for denied rest
                                                 statute of limitations period.
 and meal breaks. I also was not reimbursed
                                                 Inadmissible legal conclusions. See,
 for cell phone and internet expenses.           e.g., Lee v. City of Los Angeles, 2015
                                                 WL 12748244, *3-4 (C.D. Cal. Feb.
 Attached as Exhibit 1 to this declaration are   24, 2015) (sustaining evidentiary
                                                 objections to legal conclusions
 true and correct copies of internet bills and   contained in declarations); Lauter v.
 cell phone billing texts which I paid.          Rosenblatt, 2017 WL 5592886, *5
                                                 (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
                                                 2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
                                                 declarations that pertain legal
                                                 conclusions as having “no effect” or
                                                 admissibility).

                                                 Contradicted by Plaintiff’s own
                                                 proffered evidence. Indeed,
                                                 Plaintiff’s production regarding her
                                                 purported home Internet and cell
                                                 phone bills consists of nothing more
                                                 than a single email from Comcast
                                                 confirming a monthly payment for the
                                                 date of April 14, 2016 for an account
                                                 under the name of Ana Gonsales, two
                                                 text messages from AT&T stating
                                                 that a bill for an unspecified service is
                                                 ready and the amount thereof, as well
                                                 as two emails from xfinity stating that
                                                 a bill is ready and the amount of the
                                                 bill but without any information
                                                 identifying the accountholder’s name,
                                                 relevant dates for the bills, usage data
                                                 or plan details. See Kim Decl., ¶ 10,
                                                 Exh. H. Plaintiff has not produced
111362082_1                                14
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 16 of 18




       Declaration of Ana Gonsales                            Objection                      Ruling
                                                 copies of any actual bills related to
                                                 her use of her personal cell phone or
                                                 home Internet. See Kim Decl., ¶ 10,
                                                 Exh. H.

                                                 Violates the Best Evidence Rule.
                                                 FRE 1002.

 ¶ 31: I normally worked at least nine hours Speculation. The declaration does        Sustained /
                                              not contain facts that substantiate the
 per day, so to the best of my recollection I conclusions rendered by declarant,      Overruled
                                              thereby making such statements pure
 worked one hour of overtime on 5/16/16,
                                              speculation and inadmissible. See
 one hour on 5/17/16, and 1.5 hours on        Slevin v. Home Depot, 120
                                              F.Supp.2d. 822, 835-36 (N.D. Cal.
 5/18/16. I have reviewed my text messages 2000) (stating that a declaration based
                                              on speculation is irrelevant and
 from 5/18/16 and see that I was exchanging should not be considered).

 text messages with my supervisor at around

 5:30 p.m. (See Ex. 2.) That day, as with

 most days, I did not take a timely, 30-

 minute, duty free meal period. In addition, I

 believe that I missed a rest period on

 5/12/16, and one or more rest periods on

 5/16/16, 5/17/16 and 5/18/16. Finally, I
 missed a meal period on 5/16/16, 5/17/16

 and 5/18/16.

 ¶ 32: I remember that, until I left Acosta,     Lack of personal knowledge /              Sustained /
                                                 foundation. FRE 601, 602, 901.
 Mark Niemo, as we called him because his                                                  Overruled
                                                 Inadmissible opinion testimony.
 last name is extremely long and hard to         FRE 701-702.
 spell (Niemantsverdriet), was an ST who
                                                 Speculation. The declaration does
 worked alongside me. He did schematics          not contain facts that substantiate the
                                                 conclusions rendered by declarant,
 like me. I don’t know why Acosta has            thereby making such statements pure
                                                 speculation and inadmissible. See
 excluded him from the PAGA pool.                Slevin v. Home Depot, 120
                                                 F.Supp.2d. 822, 835-36 (N.D. Cal.
111362082_1                                15
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
  Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 17 of 18




       Declaration of Ana Gonsales                       Objection                    Ruling
                                            2000) (stating that a declaration based
                                            on speculation is irrelevant and
                                            should not be considered).

                                            Assumes facts that are either not
                                            true or lack sufficient evidentiary
                                            support.



DATED: January 3, 2019                MCGUIREWOODS LLP

                                      By:    /s/ Sylvia J. Kim
                                                   Michael D. Mandel
                                                   Sylvia J. Kim
                                                   Sean M. Sullivan

                                             Attorneys for Defendant ACOSTA, INC.




111362082_1                                16
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
   Case 3:17-cv-05767-VC Document 97 Filed 01/10/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE
       I hereby certify that on January 10, 2019, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and service via transmittal of

a Notice of Electronic Filing.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on January 10, 2019, at San Francisco, California.


                                        /s/ Sylvia J. Kim
                                          Sylvia J. Kim




111362082_1                                17
       DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ANA GONSALES [DKT. #91-9]
